Citation Nr: 0409707	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  00-07 123A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for psychiatric disability other than 
PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1976 to 
October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
The veteran testified before the undersigned Veterans Law Judge at 
a hearing held at the RO in September 2001.  This case was 
remanded by the Board in July 2003; the case was returned to the 
Board in February 2004.

The record reflects that April 1987 and December 1992 VA 
Administrative Decisions determined that while the veteran's 
period of service from December 1976 to December 27, 1979 was 
Honorable for VA purposes, his period of service from December 28, 
1979 to October 1981, for which he received a Bad Conduct 
discharge, constituted a bar to the receipt of VA benefits.


FINDINGS OF FACT

1.  A January 1993 rating decision denied entitlement to service 
connection for psychiatric disability, including anxiety and 
depression; the veteran did not appeal this decision.

2.  Subsequent unappealed rating decisions of August 1993, March 
1994 and October 1996 continued the denial of service connection 
for psychiatric disability, including schizophrenia.

3.  The evidence added to the record since the October 1996 rating 
decision includes evidence which is not duplicative or cumulative 
of evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for psychiatric disability 
other than PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) 
was enacted.  The VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the duty to 
assist is fulfilled and proceed to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 
5103A(f).

The Board also notes that on August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for revisions 
pertaining to claims to reopen based on the submission of new and 
material evidence, as in this case, the final regulations are 
effective November 9, 2000, and "merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  With respect to claims to reopen 
based on the submission of new and material evidence, the 
revisions provide for a limited duty on the part of VA to assist 
the veteran in obtaining evidence in support of his claim, but 
only for those claims filed on or after August 29, 2001.  The 
veteran's claim was filed in March 1999.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
incurrence of psychosis during peacetime service after December 
31, 1946, may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in that 
regard is irrelevant.  Barnett, supra.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test for 
materiality established by the United States Court of Appeals for 
Veterans Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) (the so-called "change in outcome" test).  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit in 
Hodge mandated that materiality be determined solely in accordance 
with the definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in August 
2001.  However, that amendment is applicable only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The claim in the instant appeal was received in March 
1999).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of the 
claim and if it is not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 9 
Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" 
evidence is evidence which bears directly and substantially upon 
the specific matter under consideration, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the "credibility 
of the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection for psychiatric disability, including anxiety 
and depression, was denied in a January 1993 rating decision; the 
veteran was notified of the decision and of his appellate rights 
with respect thereto, but he did not appeal.  Unappealed rating 
decisions of August 1993, March 1994 and October 1996 continued 
the denial of service connection for psychiatric disability, 
including schizophrenia.  Service connection for PTSD was denied 
in a December 1998 rating decision, but the veteran has limited 
his current appeal to the issue of entitlement to service 
connection for psychiatric disability other than PTSD.  
Consequently, service connection for psychiatric disability other 
than PTSD may now be considered on the merits only if new and 
material evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The veteran's service medical records are not on file.  The 
evidence on file at the time of the October 1996 rating decision 
included VA treatment and hospital records for July 1991 to June 
1996 documenting treatment for psychiatric disorders including 
schizophrenia and schizoaffective disorder with paranoia and 
depression.  The treatment records show that the veteran reported 
experiencing problems with his supervisor in service.  The 
evidence previously on file also included statements by the 
veteran indicating that he was treated for schizophrenia in 
service.  The evidence on file at the time of the October 1996 
rating decision notably contained no medical evidence suggesting 
that any psychiatric disorder present was related to the veteran's 
period of honorable service.

Pertinent evidence added to the record since the October 1996 
rating decision includes, inter alia, VA medical records for July 
1991 to October 2003 documenting treatment for psychiatric 
disorders such as depression, schizophrenia and schizoaffective 
disorder.  A hospital report for December 1998 to January 1999 in 
particular shows that the veteran was diagnosed with paranoid 
schizophrenia and contains a statement by a treating physician 
indicating that "[a]pparently", the onset of psychiatric symptoms 
in the veteran occurred during service in 1977.  A September 2001 
treatment note contains a similar statement, following the 
treating physician's review of the veteran's mental history, to 
the effect that the veteran apparently had his first episode of 
schizophrenia while on active duty in the late 1970s.  Although 
the above statements arguably are no more than history reported by 
the veteran, since it is unclear whether the statements were in 
fact intended to relate the onset of the veteran's psychiatric 
disorder to his honorable period of service, the Board finds, 
resolving any reasonable doubt in the veteran's favor, that the 
December 1998 and September 2001 statements are new and material.  
The Board finds that the VA treatment records bear directly and 
substantially upon the specific matter under consideration, are 
not cumulative or redundant, and are so significant that they must 
be considered in order to fairly decide the merits of the claim.  
The veteran's claim of entitlement to service connection for 
psychiatric disability other than PTSD is reopened.


ORDER

New and material evidence to reopen a claim of service connection 
for psychiatric disability other than PTSD has been presented; to 
this extent, the appeal is granted. 




REMAND

This appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  

The veteran's service medical records are not on file.  The 
National Personnel Records Center (NPRC) apparently forwarded the 
service medical records to the RO in Los Angeles, California at 
some point prior to March 1992, although the Los Angeles RO has 
repeatedly indicated that searches for additional records for the 
veteran at that facility have been unavailing.  In May 2002 the 
Board undertook additional development pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2003)).  Among other things, the Board 
attempted to contact the NPRC to obtain any additional service 
medical records for the veteran, and to request that NPRC search 
for any inpatient records for the veteran from the medical 
facility in Fort Jackson, South Carolina from December 1976 to 
October 1979; the medical facility at Fort Benning, Georgia from 
December 1976 to October 1981; and from the medical facility the 
veteran claims to have been treated at while stationed in Germany 
from May 1977 to December 1979.  The record reflects that the NPRC 
refused to conduct the requested searches unless each request for 
clinical records was limited to a one-year period.  The NPRC 
indicated that no further service medical records for the veteran 
were available.

The record reflects that following remand of the case in July 
2003, the RO contacted the NPRC in October 2003 and provided NPRC 
with time frames for searching for pertinent clinical records that 
were in one-year increments; the NPRC did not respond to the RO's 
request.  The Board notes that the RO's approach to obtaining the 
requested records from the NPRC, namely by submitting separate 
requests in one-year increments, is a very sensible solution.  
Unfortunately, given the lack of response from the NPRC and the 
continued absence of the veteran's service medical records, the 
Board finds that further efforts to contact the NPRC must still be 
undertaken.

The Board lastly notes that the veteran is apparently in receipt 
of disability benefits from the Social Security Administration 
(SSA).  There is no indication that the RO has attempted to obtain 
records for the veteran from that agency. 

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and request that he identify 
the names, addresses and approximate dates of treatment for all 
health care providers, VA and private, who may possess additional 
records pertinent to his claim.  With any necessary authorization 
from the veteran, the RO should attempt to obtain and associate 
with the claims files any medical records identified by the 
veteran which have not been secured previously.

2.  If the RO is unsuccessful in obtaining any medical records 
identified by the veteran, it should inform the veteran and his 
representative of this and ask them to provide a copy of the 
outstanding medical records.

3.  The RO should also request the veteran to  provide information 
pertaining to the specific unit(s) to which he was assigned during 
his active service.  Using any unit assignment information for the 
veteran obtained, the RO should contact the National Personnel 
Records Center and request that NPRC search its records for the 
following medical facilities and submit any service medical 
records referring to the veteran at any time during the indicated 
period:

A.  the medical facility located at Fort Jackson, South Carolina 
from December 28, 1976 to October 2, 1979;

B.  the medical facility located at Fort Benning, Georgia, from 
December 28, 1976 to October 23, 1981; and 

C.  the dispensary located in Baumholder, Germany from May 1977 to 
December 1979 while the veteran was assigned to Company A, 1st 
Battalion, 87th Infantry. 

In requesting that NPRC undertake the indicated searches, the RO 
should ensure that each individual request for records covers a 
time period of no more than one year, and that sufficient 
individual requests are submitted to NPRC to cover the entire 
period identified in subparagraphs A through C above.

4.  The RO should contact the Fort Jackson, South Carolina; Fort 
Benning, Georgia; and Baumholder, Germany military medical 
facilities directly, and ask those facilities to search for any 
medical records for the veteran from December 1976 to October 
1981, and to provide any such records which are located. 

5.  The RO should attempt to obtain a copy of any SSA decision 
awarding or denying the veteran disability benefits, as well as a 
copy of the record upon which any award or denial of SSA 
disability benefits was based, and a copy of the records 
associated with any subsequent disability determinations by the 
SSA. 

6.  Thereafter, the RO should review the record and ensure that 
all development actions have been conducted and completed in full.  
The RO should then undertake any other action required to comply 
with the notice and duty-to-assist requirements of the VCAA and 
VA's implementing regulations.  If the RO deems warranted, such 
actions should include affording the veteran a VA examination 
addressing whether it is at least as likely as not that any 
psychiatric disorder other than PTSD is etiologically related to 
the veteran's period of service from December 1976 to December 27, 
1979, or was present within one year thereafter.  Then, the RO 
should re-adjudicate the issue of service connection for 
psychiatric disability other than PTSD based on a de novo review 
of the record.

If the benefit sought on appeal is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case and provide the veteran and his representative with an 
appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to the 
supplemental statement of the case and the period for submission 
of additional information or evidence set forth in 38 U.S.C.A. § 
5103(b) (West 2002) has expired, if applicable, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



